DETAILED ACTION

1.	This Office Action is in response to the communications dated02/18/2022.
Claims 1-20 are pending in this application.

Allowance / Reason for Allowance

2.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-14:
None of the references of record teaches or suggests the claimed semiconductor assembly (in combination(s) as set forth in the claim(s)) comprising:
a thermal management layer disposed between the first device and the second device, wherein the thermal management layer is statically and structurally configured to reduce transfer of thermal energy between the first device and the second device; and 
a connector electrically coupling the first and second devices, wherein the connector extends across the thermal management layer.

Claims 15-18:
None of the references of record teaches or suggests the claimed semiconductor assembly (in combination(s) as set forth in the claim(s)) comprising:
	a thermal-insulator interposer disposed between the first and second devices, wherein the thermal-insulator interposer is statically and structurally configured to reduce transfer of thermal energy between the first and second devices; and 
	a connector electrically coupling the first and second devices, wherein the vertically extending connector extends through the thermal-insulator interposer.

Claims 19-20:
None of the references of record teaches or suggests the claimed semiconductor assembly (in combination(s) as set forth in the claim(s)) comprising:
a graphene structure disposed between the first and second devices, wherein the graphene structure is configured to reduce transfer of the thermal energy between the first and second devices; and 
a connector electrically coupling the first and second devices, wherein the connector extends across the graphene structure.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
May 18, 2022